Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for screening for an active ingredient of a salty taste enhancer, comprising the steps of: (i) determining whether or not a test substance is a compound capable of upregulating functional expression of TMC4 gene or TMC4 protein; and (ii) selecting a test substance determined in step (i) to be the compound capable of upregulating functional expression of TMC4 gene or TMC4 protein, as the active ingredient of a salty taste enhancer. 
The closet found art was Mancina et al (Mancina et al, The MBOAT7-TMC4 Variant rs641738 Increases Risk of Nonalcoholic Fatty Liver Disease in Individuals of European Descent. Gastroenterology, (20160500) Vol. 150, No. 5, pp. 1219-1230.e6). Mancina et al teach Nonalcoholic fatty liver disease (NAFLD) is a leading cause of liver damage and is characterized by steatosis. Genetic factors increase risk for progressive NAFLD. A genome-wide association study showed that the rs641738 C>T variant in the locus that contains the membrane bound O-acyltransferase domain-containing 7 gene (MBOAT/7, also called LPIAT1) and transmembrane channel-like 4 gene (TMC4) (thus the claimed TMC4 gene) increased the risk for cirrhosis in alcohol abusers (see Abstract). Mancina et al do not teach a method for screening for an active ingredient of a salty taste enhancer, neither do Mancina et al teach upregulating functional expression of TMC4 gene or TMC4 protein is related with salty taste enhancer.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Amy E. Schmid on 9/1/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 2-5 have been cancelled
            Claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655